Case: 18-10441      Document: 00514803492         Page: 1    Date Filed: 01/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-10441                     United States Court of Appeals

                                  Summary Calendar
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 22, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

LISA YRDANOFF,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:17-CR-193-2




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

       Lisa Yrdanoff pleaded guilty of conspiracy to possess with intent to dis-
tribute methamphetamine and was sentenced below the advisory guideline


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10441     Document: 00514803492     Page: 2     Date Filed: 01/22/2019


                                  No. 18-10441

range to 144 months of imprisonment and a five-year term of supervised
release.   On appeal, Yrdanoff contends that her sentence is substantively
unreasonable because the district court essentially should have disregarded
the drug quantities that she admitted to in her post-arrest statements, given
that those statements assisted the government in prosecuting other
defendants; she was a relatively minor player in the conspiracy; and she
personally possessed only a small amount of methamphetamine. Yrdanoff did
not raise this argument in the district court in the context of substantive
reasonableness.

      Sentences are reviewed for reasonableness.           Gall v. United States,
552 U.S. 38, 51 (2007). We engage in a bifurcated review, United States v.
Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009), first considering whether
the district court committed a “significant procedural error,” Gall, 552 U.S.
at 51. If there is no error or the error is harmless, we review the substantive
reasonableness of the sentence for abuse of discretion. Id.; see also Delgado-
Martinez, 564 F.3d at 751-53.

      Notwithstanding the above, plain error review applies where, as here,
the defendant fails to object in the district court. United States v. Mondragon-
Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To prevail, Yrdanoff must show a
forfeited error that is clear or obvious and that affects her substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If she makes such a show-
ing, we have the discretion to correct the error, but “only if the error seriously
affects the fairness, integrity or public reputation of judicial proceedings.” Id.
(internal quotation marks, brackets, and citations omitted).

      The district court clearly heard and considered Yrdanoff’s arguments
regarding her post-arrest statements when imposing sentence, ultimately opt-
ing to depart below the advisory guideline range for substantial assistance but


                                        2
    Case: 18-10441    Document: 00514803492   Page: 3   Date Filed: 01/22/2019


                               No. 18-10441

not depart to the requested sentence of 60 months. Yrdanoff’s argument is
nothing more than a disagreement with the district court’s weighing of the
18 U.S.C. § 3553(a) factors, which is insufficient to demonstrate error, much
less plain error, in the below-guidelines sentence. See Gall, 552 U.S. at 51;
Puckett, 556 U.S. at 135.

      AFFIRMED.




                                     3